The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Woods on 2/11/22.
The application has been amended as follows: 
A. 	claim 31 is amended to read as follow:
“An implant configured for an association with a portion of bone, comprising: a structure configured for an engagement with the portion of bone; and a set of sensors integrated with said structure; and wherein each said sensor of said set of sensors each include a bioreceptor and a transducer communicated to said bioreceptor; wherein each said bioreceptor is configured to produce a recognition event upon a recognition of a target analyte; and wherein each said transducer is configured, responsive to said recognition event, to produce a recognition signal, wherein the portion of bone includes a prepared cavity, wherein the association includes an installation into said prepared cavity, and wherein said structure includes an acetabular cup configured for said installation.”
B.	claims 28-30, 32-36, 38, 42-43 are canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.